Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
Filed 03/29/19   Case 19-11265   Doc 1
